                                                                                               ____
                                                                                               ________
                                                                                                    ________
                                                                                                        ____________ _________
         •                          UNITED STATES DISTRICT COURT                                         R E C E              V E D
                        for the                      District of                           New Jersey
                                                                                                                  JAN 2 8—2020
               United States of America
                                                                                                            AT8:3O._.M
                                                                                                             WWLIAM T. WALSH
                                                                            ORDER SETTING CONDITINS
                              v.
                                                                                           OF RELEASE

                                                                                           Case Number:         20-
                        Defendant

 IT IS ORDERED on this Z9 day of____ 20O2that
                                                         the release of the defendant is subject to the
 conditions:                                                                                            following
         (1) The defendant must not violate any federal, state
                                                                or local law while on release.
        (2) The defendant must cooperate in the collection
                                                             of a DNA sample if the collection is authorize
             42 U.S.C. § 14135a.                                                                             d by
        (3) The defendant must immediately advise the cour
                                                              t, defense counsel, and the U.S. attorney in writi
             any change in address andlor telephone number.                                                      ng before
        (4) The defendant must appear in court as required
                                                              and must surrender to serve any sentence impo
                                                                                                              sed.
                                                          Release on Bond
Bail be fixed at $       O’O ) C) 00      00     and the defendant shall be released upon:
       (fr”Executing an unsecured appearance bond
                                                       ( ) with co-signor(s)
       ( ) Executing a secured appearance bond ( ) with co-signor(s)
            and ( ) depositing in cash in the registry of the Cou
                                                                  rt          of the bail fixed; and/or ( ) execute an
            agreement to forfeit designated property located
                                                              at
            Local Criminal Rule 46.1(d)(3) waived/not waived
                                                                 by the Court.
      ( )   Exec  uting an appearance bond with approved sureties,
                                                                     or the deposit of cash in the full amount of the
            in lieu thereof;                                                                                          bail

                                                Additional Conditions of Release
Lpon finding that release by the above methods will
                                                     not by themselves reasonably assure the appearan
lefendant and the safety of other persons and the com                                                     ce of the
                                                      munity, it is further ordered that the release of
;ubject to the condition(s) listed below:                                                               the defendant is

T IS FURTHER ORDERED that, in addition to the abov
     (V) Report to Pretrial Services
                                                        e, the following conditions are imposed:
                                     (“PTS”) as directed and advise them immediately
         enforcement personnel, including but not limited                                  of any contact with law
                                                             to, any arrest, questioning or traffic stop.
    ( ) The defendant shall not attempt to influence, intimidate, or injure any juror
         with any witness, victim, or informant; not retal                               or judicial officer; not tamper
                                                           iate against any witness, victim or informant in
    ( ) The defendant shall be released into the third party custody of______________                          this case.
                                                                                           _______________________
             who agrees (a) to supervise the defendant in acco
                                                               rdance with all the conditions of release, (b) to
             to assure the appearance of the defendant at all                                                    use every effort
                                                              scheduled court proceedings, and (c) to notify
             immediately in the event the defendant violates                                                  the court
                                                             any conditions of release or disappears.


              Custodian Signature:
                                                                                   Date:
                                                                                                                            PAGE 1 OF   3
    ( The defendant’s travel is restricted to         ( ) New Jersey ( ) Other          0 fl ñ €                     (iA
                                                                                   unless approved by Pretrial Services (PTS).
                                                                                                                ,




(IA’    Surrender all passports and travel documents to PTS. Do not apply for new travel docum
                                                                                                       ents.
( )     Substance abuse testing and]or treatment as directed by PTS. Refrain from obstructing or
                                                                                                        tampering with
        substance abuse testing procedures/equipment.
( )     Refrain from possessing a firearm, destructive device, or other dangerous weapons. All
                                                                                                      firearms in any
       home in which the defendant resides shall be removed by                       and verification provided to PTS.
( )    Mental health testing/treatment as directed by PTS.
( )    Abstain from the use of alcohol.
( )    Maintain current residence or a residence approved by PTS.
( )    Maintain or actively seek employment and/or commence an education program.
( )    No contact with minors unless in the presence ofapirent or guardian who is aware of the presen
                                                                                                              t offense.
(      Have no contact with the following individuals:                                       c                        Flho.AtJ.
( )    Defendant is to participate in one of the following home confinement program compoIients and
                                                                                                             abide by c
       all the requirements of the program which ( ) will or ( ) will not include electronic monitoring
                                                                                                              or other
       location verification system. You shall pay all or part of the cost of the program based upon
                                                                                                          your ability to
       pay as determined by the pretrial services office or supervising officer.
        ( ) (i) Curfew. You are restricted to your residence every day ( ) from                    to            or
                   ( ) as directed by the pretrial services office or supervising officer; or
        ( ) (ii) Home Detention. You are restricted to your residence at all times except for employment;
                   education; religious services; medical, substance abuse, or mental health treatment; attorne
                                                                                                                  y
                   visits; court appearances; court-ordered obligations; or other activities as pre-approved
                                                                                                                by
                   the pretrial services office or supervising officer; or
        ( ) (iii) Home Incarceration. You are restricted to your residence at all times except for medical
                   needs or treatment, religious services, and court appearances or other activities pre-approved
                   by the pretrial services office or supervising officer.

( ) Defendant is subject to the following computer/internet restrictions which may include manual
        inspection and/or the installation of computer monitoring software as deemed appropriate by
        Pretrial Services;
        ( ) (i) No Computers defendant is prohibited from possession and/or use of computers or
                                    -




                    connected devices.
       ( )    (ii)  Compu   ter No Internet Access: defendant is permitted use of computers or connected
                               -




                    devices, but is not permitted access to the Internet (World Wide Web, FTP Sites, IRC
                    Servers, Instant Messaging, etc);
       ( ) (iii) Computer With Internet Access: defendant is permitted use of computers or connected
                   devices, and is permitted access to the Internet (World Wide Web, FTP Sites, IRC Servers,
                   Instant Messaging, etc.) for purposes pre-approved by Pretrial Services at
                   [ j home [ ] for employment purposes.
       ( ) (iv) Consent of Other Residents -by consent of other residents in the home, any computers in
                   the home utilized by other residents shall be approved by Pretrial Services, password
                   protected by a third party custodian approved by Pretrial Services, and subject to inspection
                   for compliance by Pretrial Services.

(ther:
                                                                                    \


( ) Other:

( ) Other:


                                                                                                                    Page 2 of3
                                                                                                   ___________

                                            ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWfNG PENALTIES AND SANCTIONS
                                                                                          :
                       Violating any of the foregoing conditions of release may result
                                                                                            in the immediate issuance of a warrant
 for your arrest, a revocation of your release, an order of detention, a forfeitu
                                                                                  re of any bond, and a prosecution for contempt
 of court and could result in imprisonment, a fine, or both.
            While on release, if you commit a federal felony offense the punishment
                                                                                           is an additional prison term of not more
than ten years and for a federal misdemeanor offense the punishment is an additio
                                                                                        nal prison term of not more than one year.
This sentence will be consecutive (i.e., in addition to) to any other sentence
                                                                                    you receive.
            It is a crime punishable by up to ten years in prison, and a $250,0
                                                                                        00 fine, or both, to: obstruct a criminal
investigation; tamper with a witness, victim, or informant; retaliate or
                                                                              attempt to retaliate against a witness, victim, or
informant; or intimidate or attempt to intimidate a witness, victim, juror, inform
                                                                                        ant, or officer of the court. The penalties
for tampering, retaliation, or intimidation are significantly more serious if
                                                                                 they involve a killing or attempted killing.
           If, after release, you knowingly fail to appear as the conditions
                                                                                   of release require, or to surrender to serve a
sentence, you may be prosecuted for failing to appear or surrender and additio
                                                                                     nal punishment may be imposed. If you are
convicted of:
                   (1) an offense punishable by death, life imprisonment, or imprisonmen
                                                                                          t for a term of fifteen years or more
                         you will be fined not more than $250,000 or imprisoned for not more
                                                                                                 than 10 years, or both;
                        —




                   (2) an offense punishable by imprisonment for a term of five years or more,
                                                                                                but less than fifteen years you
                       will be fined not more than $250,000 or imprisoned for not more than                                  —




                                                                                               five years, or both;
                   (3) any other felony you will be fined not more than $250,000 or impris
                                         —

                                                                                             oned not more than two years, or
                       both;
              (4) a misdemeanor you will be fined not more than $100,000 or impris
                                        —

                                                                                             oned not more than one year, or
                   both.
              A term of imprisonment imposed for failure to appear or surrender will be consec
                                                                                                  utive to any other sentence
you receive. In addition, a failure to appear or surrender may result in the forfeitu
                                                                                      re of any bond posted.

                                                Acknowledgment of the Defendant

              I acknowledge that I am the defendant in this case and that I am aware of the
                                                                                            conditions of release. I promise
to obey all conditions of release, to appear as directed, and surrender to serve any
                                                                                     sentence imposed. I am aware of the
penalties and sanctions set forth above.


                                                                             Defendant ‘s Signature
                                                                          L/uQQQA t-                    -
                                                                                                             83
                                                                             )    City and SJate

                                             Directions to the United States Marshal
  (1         The defendant is ORDERED released after processing.
  (      )   The United States marshal is ORDERED to keep the defendant in custody
                                                                                        until notified by the clerk or judge
             that the defendant has posted bond and/or complied with all other conditions
                                                                                          for release. If still in custody, the
             defendant must be produced before the appropriate judge at the time and place
                                                                                             specified.
 Date:
                                                                            Judicial Officer ‘s Signature
                                                                     n.               .
                                                                                                      ccc
                                                                            Printed name and title
(REv. 1/09)
                                                                                                                      PAGE 3 OF 3
